Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 1 of 19 PageID #: 7196



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   --------------------------------------------------------------
   DEBORAH HARTE, on behalf of herself and all
   others similarly situated,
                                                                    MEMORANDUM & ORDER
                                       Plaintiff,                   13-CV-5410 (MKB) (RER)

                              v.

   OCWEN FINANCIAL CORP. and OCWEN LOAN
   SERVICING, LLC,

                                       Defendants.
   --------------------------------------------------------------

   MARGO K. BRODIE, United States District Judge:

            Plaintiff Deborah Harte commenced the above-captioned action on behalf of herself and a

   nationwide class of similarly situated homeowners, alleging that Defendants Ocwen Financial

   Corporation (“OFC”) and Ocwen Loan Servicing, LLC (“OLS”) made misrepresentations to

   borrowers in violation of New York statutory and common law. (Compl., annexed to Notice of

   Removal as Ex. A, Docket Entry No. 1.)1 On June 22, 2017, the Court referred Plaintiff’s

   motion for class certification and Defendants’ motion for summary judgment to Magistrate Judge

   Ramon E. Reyes, Jr. for a report and recommendation.2 (Order dated June 22, 2017.)



            1
            Plaintiff subsequently twice amended the Complaint. (See Am. Compl., Docket Entry
   No. 54; Sec. Am. Compl. (“SAC”), Docket Entry No. 60.)
            2
             On May 23, 2017, after the close of discovery targeted toward Plaintiff’s remaining
   individual claims and “class certification issues” Plaintiff moved for class certification. (Pl. Mot.
   for Class Cert. (“Pl. Mot.”), Docket Entry No. 125; Pl. Mem. in Supp. of Pl. Mot. (“Pl. Mem.”),
   Docket Entry No. 126; Decl. of Robert I. Harwood in Supp. of Pl. Mot. (“Harwood Decl.”),
   Docket Entry No. 127.) Defendants moved for summary judgment on July 24, 2017. (Defs.
   Mot. for Summ. J. (“Defs. Mot.”), Docket Entry No. 133; First Decl. of Brian M. Forbes (“First
   Forbes Decl.”), Docket Entry No. 134; Second Decl. of Brian M. Forbes (“Second Forbes
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 2 of 19 PageID #: 7197



          By report and recommendation dated February 8, 2018, Judge Reyes recommended that

   the Court deny Defendants’ motion for summary judgment as to Plaintiff’s claim pursuant to

   section 349 of New York’s General Business Law (“GBL”) for “dual tracking,”3 and grant

   Plaintiff’s motion to certify a dual tracking class (the “R&R”). (R&R 20–23, Docket Entry No.

   143.) Judge Reyes also recommended that the Court grant Defendants’ motion as to Plaintiff’s

   GBL section 349 claim for failure to provide pre-foreclosure notice, and as to Plaintiff’s

   promissory estoppel claim under New York common law. (Id. at 14–20.) On March 30, 2018,

   the Court adopted the R&R as to Plaintiff’s promissory estoppel claim and section 349 claim for

   failure to provide pre-foreclosure notice (“March 30, 2018 Memorandum & Order”). (Mar. 30,

   2018 Mem. & Order, Docket Entry No. 155.) The Court reserved decision on Defendant’s

   motion for summary judgment as to Plaintiff’s section 349 dual tracking claim, and Plaintiff’s

   motion for class certification of this claim. (Id.) For the reasons set forth below, the Court

   grants Defendants’ motion for summary judgment as to Plaintiff’s section 349 dual tracking

   claim and denies Plaintiff’s motion for class certification.




   Decl.”), Docket Entry No. 135; Defs. Statement of Material Facts Pursuant to Local R. 56.1
   (“Defs. 56.1”) ¶¶ 32–33, Docket Entry No. 136-4; Defs. Mem. in Supp. of Defs. Mot. (“Defs.
   Mem.”), Docket Entry No. 136-1.)
          3
             Dual tracking refers to OLS’ alleged practice of “pretending to process a solicited loan
   modification on one track but preparing foreclosure proceedings while the borrowers’
   applications for modification are pending — in order to accumulate penalty fees, back interest,
   and other foreclosure-related fees.” (SAC ¶ 33.)



                                                     2
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 3 of 19 PageID #: 7198



      I.   Background

           The Court assumes familiarity with the facts and procedural history as discussed in its

   prior decisions in the case4 and the R&R, and provides only a summary of the pertinent facts.

               a. Factual background

           On September 15, 2005, Plaintiff obtained a mortgage loan from the federal Mortgage &

   Investment Corporation in the amount of $420,000, and executed a mortgage on her home as

   security for the loan. (Defs. Statement of Material Facts Pursuant to Local R. 56.1 (“Defs. 56.1”)

   ¶¶ 32–33, Docket Entry No. 136-4; Pl. Resp. to Defs. 56.1 and Counterstatement of Material

   Facts (“Pl. 56.1”) ¶¶ 32–33, Docket Entry No. 137-3.) In or about late 2006 to early 2007,

   Plaintiff began experiencing challenges making her mortgage payments, (Defs. 56.1 ¶ 35; Pl.

   56.1 ¶ 35), and Plaintiff received a letter from OLS5 in October of 2011 offering to assist

   Plaintiff in “identify[ing] a solution that will resolve [her] delinquent mortgage loan” and

   “presenting [her] with some of the ways [OLS] may be able to help,” (Pl. 56.1 ¶ 72; Defs. Resp.

   to Pl. 56.1 (“Defs. 56.1 Resp.”) ¶ 72, annexed to Defs. Mot. to Seal as Ex. F, Docket Entry No.

   136-6; Letter dated Oct. 21, 2011, annexed to Decl. of Robert I. Harwood in Opp’n to Defs. Mot.

   (“Harwood Opp’n Decl.”) as Ex. 6, Docket Entry No. 137-4).



           4
            See Harte v. Ocwen Fin. Corp., No. 13-CV-5410, 2014 WL 4677120 (E.D.N.Y. Sept.
   19, 2014) (“Harte I”); Harte v. Ocwen Fin. Corp., No. 13-CV-5410, 2016 WL 1275045
   (E.D.N.Y. Mar. 31, 2016) (“Harte II”); Harte v. Ocwen Fin. Corp., No. 13-CV-5410, 2016 WL
   3647687 (E.D.N.Y. July 1, 2016) (“Harte III”); Harte v. Ocwen Fin. Corp., No. 13-CV-5410,
   2018 WL 1559766, at *1 (E.D.N.Y. Mar. 30, 2018) (“Harte IV”).
           5
             Several statements made in Plaintiff’s Counterstatement of Material Facts do not
   distinguish between actions taken by OFC and OLS. (See, e.g., Pl. 56.1 ¶ 72.) Accordingly,
   consistent with the Court’s prior approach, the Court “reads all specific allegations concerning
   actual contact between Plaintiff and ‘Ocwen,’ ‘Defendants’ or the ‘Company’ to refer to OLS.”
   See Harte IV, 2018 WL 1559766, at *1 n.6.


                                                    3
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 4 of 19 PageID #: 7199



          Plaintiff subsequently received a letter from the Law Office of DeRose and Surico dated

   December 5, 2011, notifying her that OLS had engaged the law firm and that her mortgage loan

   had been referred for foreclosure (the “Referral Letter”). (Referral Letter, annexed to First Decl.

   of Brian M. Forbes (“First Forbes Decl.”) as Ex. 11, Docket Entry No. 136-2; Defs. 56.1 ¶ 44;

   Pl. 56.1 ¶ 44.) The Referral Letter specified, among other things, that “[w]hile the foreclosure

   process has begun, you may still have foreclosure prevention alternatives available to you,” and

   lists “forbearance, repayment, [and] modification” as options that may enable distressed

   borrowers to stay in their homes. (Referral Letter.)

          Following receipt of the Referral Letter, Plaintiff submitted an application for a loan

   modification attaching certain supporting documentation. (Defs. 56.1 ¶ 45; Pl. 56.1 ¶ 45.) The

   first page of the loan modification application states that Plaintiff “must submit all the

   [requested] documentation,” that failure to do so would result in her application not being

   reviewed, and that:

                  [t]he review process may take up to [thirty] days after the receipt of
                  the completed package. During this time, Ocwen will not delay or
                  stop any collections or legal activity on your loan. Therefore, it is
                  important to complete the package and fax/email it back to Ocwen
                  as quickly as possible.

   ( Loan Modification App. at 3,6 annexed to Forbes Decl. in Supp. of Defs. Opp’n to Pl. Mot.

   (“Forbes Opp’n Decl.”), Docket Entry No. 121-10; see also Defs. 56.1 ¶ 46; Pl. 56.1 ¶ 46.)

   From January 2, 2012 through April 24, 2012, OLS sent Plaintiff several letters stating that her

   application was incomplete and requesting that Plaintiff provide additional supporting documents

   (the “Document Inquiry Letters”). (Defs. 56.1 ¶ 48.) The parties dispute whether Plaintiff’s

   application as submitted was complete, (Defs. 56.1 ¶ 47; Pl. 56.1 ¶ 47, 73–81), but Plaintiff does


          6
              Because the Loan Modification Application is not consecutively paginated, the Court
   refers to the page number assigned by the Electronic Case Filing (“ECF”) system.
                                                     4
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 5 of 19 PageID #: 7200



   not dispute that she received the Document Inquiry Letters, (Pl. 56.1 ¶ 48).

           During this period, Plaintiff also received approximately ten letters that provided

   additional information about the loan process (the “OLS Letters”). (Defs. 56.1 ¶¶ 49–50, 54; Pl.

   56.1 ¶¶ 49–50, 54.) In a section on all of the letters entitled “Frequently Asked Questions,” the

   letters state:

                    While we consider your request [for a loan modification], we will
                    not initiate a new foreclosure action and we will not move ahead
                    with the foreclosure sale on an active foreclosure so long as we have
                    received all required documents and you have met the eligibility
                    requirements.

                    If your loan has been previously referred to foreclosure, we will
                    continue the foreclosure process while we evaluate your loan for
                    HAMP.[7] However, no foreclosure sale will be conducted and you
                    will not lose your home during the HAMP evaluation.

                    Important — Do not ignore foreclosure notices. The HAMP
                    evaluation and the process of foreclosure may proceed at the same
                    time. You may receive foreclosure/eviction notices . . . or you may
                    see steps being taken to proceed with a foreclosure sale on your
                    home. While you will not lose your home during the HAMP
                    evaluation, to protect you [sic] rights . . . you may need to respond
                    to these foreclosure notices or take other actions.

                    If you do not qualify for HAMP, or if you fail to comply with the
                    terms of the Trial Period Plan, you will be sent a Non-Approval
                    Notice. In most cases, you will have [thirty] days to review the
                    reason for non-approval and contact us to discuss any concerns you
                    may have. During this [thirty]-day review period, we may continue
                    with the pending foreclosure action, but no foreclosure sale will be
                    conducted and you will not lose your home.

   (OLS Letters, annexed to Forbes Opp’n Decl. as Exs. 12–21, Docket Entry Nos. 121-12–21;see


           7
             “The Home Affordable Application Program, known as HAMP, ‘is a U.S. Department
   of the Treasury program codified within the Emergency Economic Stabilization Act of 2008, 12
   U.S.C. §§ 5201–5261.’” Harte I, 2014 WL 4677120, at *3 (quoting Jordan v. Chase Manhattan
   Bank, No. 13-CV-9015, 2014 WL 3767010, at *7 (S.D.N.Y. July 31, 2014)). “In very general
   terms, HAMP is designed to lower the monthly mortgage payments of participating borrowers to
   an affordable level.” Id. (quoting Dumont v. Litton Loan Servicing, LP, No. 12-CV-2677,
   2014 WL 815244, at *1 (S.D.N.Y. Mar. 3, 2014)).
                                                     5
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 6 of 19 PageID #: 7201



   also Defs. 56.1 ¶¶ 50–53; Pl. 56.1 ¶¶ 50–53.)

           Plaintiff also received two letters, both dated April 24, 2012. (Pl. 56.1 ¶ 84; Defs. 56.1

   Resp. ¶ 84.) The first letter informed Plaintiff that she “was not eligible for a modification under

   [HAMP]” and stated:

                   You have [thirty] calendar days from the date of this notice to
                   contact Ocwen to discuss the reason for non-approval for a HAMP
                   modification or to discuss alternative loss mitigation options that
                   may be available to you. Your loan may be referred to foreclosure
                   during this time, or any pending foreclosure action may continue.
                   However, no foreclosure sale will be conducted and you will not
                   lose your home during this [thirty]-day period . . . .

   (Defs. 56.1 ¶¶ 61–62; Pl. 56.1 ¶¶ 61–62; Letter dated Apr. 24, 2012, annexed to Forbes Opp’n

   Decl. as Ex. 22, Docket Entry No. 121-22.) The second letter contained similar language.

   (Letter dated Apr. 24, 2012, annexed to Forbes Opp’n Decl. as Ex. 23, Docket Entry No. 121-

   23.) The parties dispute whether these letters reflect a denial of Plaintiff’s loan modification

   letter. (Defs. 56.1 ¶¶ 61–63; Pl. 56.1 ¶¶ 61–63.)

           On May 16, 2012, OLS filed a foreclosure action against Plaintiff. (Pl. 56.1 ¶ 87; Defs.

   56.1 Resp. ¶ 87.) To date, Defendants have not obtained a foreclosure judgment against

   Plaintiff, and Plaintiff still resides at the property. (Defs. 56.1 ¶ 67; Pl. 56.1 ¶ 67.)

               b. The R&R

           Judge Reyes recommended that the Court deny Defendants’ motion as to Plaintiff’s GBL

   section 349 dual tracking claim, and grant Plaintiff’s motion to certify a dual tracking class.8

   (R&R 20–23.)



           8
             As discussed above, Judge Reyes also recommended that the Court grant Defendants’
   motion for summary judgment as to Plaintiff’s purported section 349 claim for failure to provide
   pre-foreclosure notice, and as to Plaintiff’s promissory estoppel claim. (R&R 14–20.) The
   Court adopted Judge Reyes’ recommendation as to these claims in the March 30, 2018
   Memorandum & Order. See Harte IV, 2018 WL 1559766, at *1.
                                                       6
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 7 of 19 PageID #: 7202



                               1. Section 349 dual tracking claim

           Addressing Plaintiff’s section 349 dual tracking claim, Judge Reyes recommended that

   the Court deny Defendants’ motion for summary judgment. (Id.) Judge Reyes explained that in

   order to satisfy GBL section 349, Plaintiff’s claim “must be predicated on a deceptive act or

   practice that is consumer oriented,” but noted that the parties did not dispute this element. (Id. at

   20 (quoting Allstate Ins. Co. v. Lyons, 843 F. Supp. 2d 358, 375 (E.D.N.Y. 2012).) Judge Reyes

   also explained that Plaintiff must establish that Defendants’ “acts are misleading in a material

   way,” and that “[P]laintiff has been injured as a result.” (R&R 20.) In addressing these

   elements, Judge Reyes rejected Defendants’ argument that Plaintiff cannot establish (1) a

   materially misleading act, and (2) actual harm that is tied to a promise not to foreclose. (Id.)

   Judge Reyes also rejected Defendants’ argument that they had a complete defense to Plaintiff’s

   GBL section 349 dual tracking claim under section 349(d). (Id.)

           First, Judge Reyes rejected Defendants’ argument that the disclosures in the letters

   Plaintiff received were sufficiently clear such that “a reasonable consumer would not have

   understood the letters to provide a promise not to advance the foreclosure process under her

   circumstances . . . or not to file a foreclosure action after denial of the application.” (Id. at 21

   (quoting Defs. Mem. in Supp. of Defs. Mot. (“Defs. Mem.”) 28, Docket Entry No. 136-1).)

   Therefore, Judge Reyes found that a “genuine material issue of material fact prevents a finding

   on whether [Defendants’] acts were materially misleading.” (Id. at 21.)

            Second, Judge Reyes found that Plaintiff had established a material issue of fact

   regarding whether she did in fact submit a complete loan modification application. (Id. at 21–

   23.) Judge Reyes explained that “the dispute as to [Plaintiff’s] application, and whether it was

   complete, plays a central role in the argument for whether [Defendant’s] actions violated GBL

   section 349,” and that the “outcome of this issue might affect the outcome of the case.” (Id. at
                                                      7
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 8 of 19 PageID #: 7203



   23.)

          Third, with respect to Defendants’ argument that they were entitled to a defense under

   GBL section 349(d), Judge Reyes noted that the provision Defendants relied on became effective

   January 10, 2014, therefore Defendant could not use the provision as a defense under GBL

   section 349(d). (Id.)

                              2. Plaintiff’s motion for class certification

          In considering Plaintiff’s motion for class certification, Judge Reyes found that Plaintiff

   sought certification of two separate but related classes including (1) a class “consisting of

   borrowers who did not receive a 90-day notice and were not seeking loan modifications (the “90-

   Day Notice” class), and (2) a class “consisting of borrowers who regardless of whether they did

   not receive a 90-day notice were being considered for loan modification (the “Dual Tracking”

   class).” (Id. at 25.) With respect to Plaintiff’s motion for certification of a 90-day notice class,

   Judge Reyes denied Plaintiff’s motion because Plaintiff’s “claim hinges on a violation of RPAPL

   § 1304, for which there is no private right of action.”9 (Id. at 44.) Before addressing Plaintiff’s

   motion as to the dual tracking class, Judge Reyes discussed the admissibility of certain reports

   generated in connection with a review of Defendants’ loan servicing practices (“Monitor

   Reports”), and found that the Monitor Reports should be deemed admitted and should be

   considered in evaluating Plaintiff’s motion for class certification. (Id. at 27–40.) In considering

   the Monitor Reports, Judge Reyes found that Plaintiff has sufficiently established the

   requirements under Rule 23 of the Federal Rules of Civil Procedure for certifying a class of



          9
             As a preliminary matter, Judge Reyes also noted that he would not consider Plaintiff’s
   motion to certify a class for Plaintiff’s promissory estoppel claim because of his recommendation
   that the Court grant summary judgment as to this claim. (R&R 42.)



                                                     8
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 9 of 19 PageID #: 7204



   “New York homeowners with a residential mortgage serviced by Ocwen, against whom Ocwen

   filed a foreclosure between August 14, 2007 and the present . . . while purporting to consider the

   borrower for a loan modification.”10 (Id. at 24–61.)

      II. Discussion

               a.   Standards of review

                       i. Report and recommendation

          A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

   or modify, in whole or in part, the findings or recommendations made by the magistrate

   judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

   recommendation, the district court reviews de novo the parts of the report and recommendation

   to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

   2015). The district court may adopt those portions of the recommended ruling to which no

   timely objections have been made, provided no clear error is apparent from the face of the

   record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

   (E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

   conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

   (holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

   court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

   written objections to the [magistrate judge’s] proposed findings and recommendations.”

   (emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758, (2d Cir. 2018) (“Merely



          10
              Judge Reyes noted that while a class based solely on OLS’ commencement of
   foreclosure proceedings prior to service of a ninety-day demand letter would contravene Second
   Circuit precedent, such homeowners could nevertheless be included in a dual tracking class
   because Plaintiff’s dual tracking theory of liability implicates deceptive conduct beyond non-
   compliance with RPAPL section 1304. (R&R 44 n.22.)
                                                    9
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 10 of 19 PageID #: 7205



   referring the court to previously filed papers or arguments does not constitute an adequate

   objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

   758, 766 (2d Cir. 2002))).

                      ii. Summary judgment

          Summary judgment is proper only when, construing the evidence in the light most

   favorable to the non-movant, “there is no genuine dispute as to any material fact and the movant

   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Wandering Dago, Inc. v.

   Destito, 879 F.3d 20, 30 (2d Cir. 2018); see also Cortes v. MTA NYC Transit, 802 F.3d 226, 230

   (2d Cir. 2015). The role of the court “is not to resolve disputed questions of fact but only to

   determine whether, as to any material issue, a genuine factual dispute exists.” Rogoz v. City of

   Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (first quoting Kaytor v. Elec. Boat Corp., 609 F.3d

   537, 545 (2d Cir. 2010); and then citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50

   (1986)). A genuine issue of fact exists when there is sufficient “evidence on which the jury

   could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. The “mere existence of a

   scintilla of evidence” is not sufficient to defeat summary judgment. Id. The court’s function is

   to decide “whether, after resolving all ambiguities and drawing all inferences in favor of the

   nonmoving party, a rational juror could find in favor of that party.” Pinto v. Allstate Ins. Co.,

   221 F.3d 394, 398 (2d Cir. 2000).




                                                    10
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 11 of 19 PageID #: 7206



               b. Defendants’ objections11

          Defendants object to Judge Reyes’ recommendations that the Court deny its motion for

   summary judgment as to Plaintiff’s dual tracking claim and grant Plaintiff’s motion for class

   certification as to that claim. (See generally Defs. Obj. to R&R (“Defs. Obj.”), Docket Entry No.

   148.) Defendants argue that Plaintiff has failed to establish two of the three elements of her dual

   tracking claim, and that Judge Reyes erred in his class certification analysis. (Id.) Specifically,

   Defendants argue that the Court should grant their summary judgment motion as to Plaintiff’s

   section 349 dual track claim because their alleged acts were not materially misleading, and

   Plaintiff cannot establish actual injury. (Defs. Obj. 5–10.)

               c.   Plaintiff has not established a section 349 dual tracking claim

          Plaintiff argues that Defendants’ motion for summary judgment as to her dual-tracking

   claim should be denied because it raises questions of material fact. (Pl. Resp. to Defs. Obj. (“Pl.

   Resp.”) 4, Docket Entry No. 154.)

          GBL section 349 prohibits “[d]eceptive acts or practices in the conduct of any business,

   trade or commerce or in the furnishing of any service in this state.” N.Y. Gen. Bus. Law § 349.

   To assert a claim under section 349, “a plaintiff must [prove] that a defendant has engaged in (1)

   consumer-oriented conduct that is (2) materially misleading and that (3) [the] plaintiff suffered

   injury as a result of the allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d

   289, 300 (2d Cir. 2015) (citing Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 944

   (2012)). Section 349 does not contain a reliance requirement, and a proper claim under section



          11
              Plaintiff objected to Judge Reyes’ recommendation that the Court dismiss her section
   349 notice claim. (Pl. Obj. to R&R (“Pl. Obj.”), Docket Entry No. 146.) The Court previously
   addressed this issue in the March 30, 2018 Memorandum & Order and granted Defendants’
   motion for summary judgment as to Plaintiff’s section 349 claim based on a failure to provide
   pre-foreclosure notice. See Harte IV, 2018 WL 1559766, at *1.
                                                    11
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 12 of 19 PageID #: 7207



   349 does not require proof that a consumer actually relied on the misrepresentation. See In re

   Scotts EZ Seed Litig., 304 F.R.D. 397, 409 (S.D.N.Y. 2015) (“Section 349 [does not] require

   proof of reliance.”); Stutman v. Chem. Bank, 95 N.Y.2d 24, 29 (2000) (“[A]s we have repeatedly

   stated, reliance is not an element of a section 349 claim.” (citations omitted)).

          The parties appear to concede that Defendants engaged in “consumer-oriented conduct,”

   as Defendants only challenge two elements of Plaintiff’s section 349 dual tracking claim.

   Defendants argue that (1) their representations were not materially misleading, and (2) Plaintiff

   did not suffer any legally cognizable actual injuries. (Def. Obj. 5–10.) The Court evaluates

   these contested elements below to determine whether Defendants violated section 349 of the

   GBL.

                      i. Materially misleading

          In support of their motion, Defendants argue that Plaintiff cannot demonstrate that the

   letters are materially misleading because “OLS’s conduct was consistent with the statements,

   information, and representation in the letters.” (Def. Obj. 5, 7.) Defendants argue that Plaintiff

   relies on a single phrase “from the OLS Letters, which she reads in isolation and out of context,”

   stating that OLS will not “initiate a new foreclosure action.” (Id. at 7.) Although Defendants

   concede that the OLS Letters state that they would not “initiate a new foreclosure action,”

   Defendants argue that Plaintiff omits the context of the statement, as the sentence specifically

   provides that they would not do so if “all required documents,” are submitted and Plaintiff meets

   “the eligibility requirements.” (Id. at 8.) In addition, Defendants argue that “no reasonable

   consumer could construe the OLS Letters to support a promise by [OLS] not to advance the

   foreclosure process where it had already referred the loan to foreclosure before the consumer

   submitted a loan modification application.” (Id.)



                                                    12
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 13 of 19 PageID #: 7208



          Plaintiff argues that the OLS Letters are materially misleading. (Pl. Resp. 5.) In support,

   Plaintiff contends that the two sentences “[i]f your loan has been previously referred to

   foreclosure, we will continue the foreclosure process while we evaluate your loan for HAMP”

   and “no foreclosure sale will be conducted, and you will not lose your home during the HAMP

   evaluation” are materially misleading. (Id.) Plaintiff argues that “a reasonable consumer could

   reasonably find [these two] sentence[s] to be unclear or inconsistent with the [OLS Letters] as a

   whole,” because they repeatedly promise not to initiate a new foreclosure action. (Id.) In

   addition, Plaintiff argues that the OLS Letters “did not explain to borrowers what it means to be

   ‘referred to foreclosure,’” or how to reconcile the phrase in the context of the letters. (Id.)

   Plaintiff states that it “is unclear to whom such referral would be made, for what purpose and

   how it differs from a foreclosure sale.” (Id.) Lastly, Plaintiff argues that “there is at least a

   question of fact as to whether [OLS] . . . received the required documents,” for Plaintiff’s loan

   modification application, and “[f]or that reason alone, [Judge Reyes] correctly recommend[ed]

   that the motion for summary judgment be denied.” (Id.)

          In addition to proving that a defendant engaged in consumer-oriented conduct, a Plaintiff

   must also prove that this conduct was materially misleading. See Nick’s Garage, Inc. v.

   Progressive Cas. Ins. Co., 875 F.3d 107, 124 (2d Cir. 2017) (“[T]o state a claim for a [section]

   349 violation, a plaintiff must allege that a defendant has engaged in . . . consumer-oriented

   conduct that is . . . materially misleading.” (citations and internal quotation marks omitted)).

   “The New York Court of Appeals has adopted an objective definition of ‘misleading,’ under

   which the alleged act must be ‘likely to mislead a reasonable consumer acting reasonably under

   the circumstances.’” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (quoting Cohen

   v. JP Morgan Chase & Co., 498 F.3d 111, 126 (2d Cir. 2007)); see also Kommer v. Bayer



                                                     13
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 14 of 19 PageID #: 7209



   Consumer Health, 710 F. App’x 43, 44 (2d Cir. 2018) (stating that a defendant engaging in

   conduct “likely to mislead a reasonable consumer acting reasonably under the circumstances,” is

   a required element under GBL section 349); Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir.

   2009) (“‘Deceptive acts’ are defined objectively . . . as acts likely to mislead a reasonable

   consumer acting reasonably under the circumstances.” (alteration in original) (quoting Boule v.

   Hutton, 328 F.3d 84, 94 (2d Cir. 2003))).

             Viewing each allegedly misleading statement in the full context of the entire letter, the

   Court finds that the OLS Letters were not materially misleading and Defendants’ actions were

   not deceptive. See Ackerman v. Coca-Cola Co., No. 09-CV-0395, 2010 WL 2925955, at *15

   (E.D.N.Y. July 21, 2010) (conducting the reasonable consumer analysis by “[v]iewing each

   allegedly misleading statement in light of its context on the label and in connection with the

   marketing of [the product] as a whole”); see also Belfiore v. Procter & Gamble Co., 311 F.R.D.

   29, 53 (E.D.N.Y. 2015) (“Courts view each allegedly misleading statement in light of its context

   on the product label or advertisement as a whole.”).

             The “Frequently Asked Questions” section in the OLS Letters that Plaintiff received

   states:

                    While we consider your request [for a loan modification], we will
                    not initiate a new foreclosure action and we will not move ahead
                    with the foreclosure sale on an active foreclosure so long as we have
                    received all required documents and you have met the eligibility
                    requirements.

                    If your loan has been previously referred to foreclosure, we will
                    continue the foreclosure process while we evaluate your loan for
                    HAMP. However, no foreclosure sale will be conducted and you
                    will not lose your home during the HAMP evaluation.

                    Important — Do not ignore foreclosure notices. The HAMP
                    evaluation and the process of foreclosure may proceed at the same
                    time. You may receive foreclosure/eviction notices . . . or you may

                                                      14
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 15 of 19 PageID #: 7210



                  see steps being taken to proceed with a foreclosure sale on your
                  home. While you will not lose your home during the HAMP
                  evaluation, to protect you [sic] rights . . . you may need to respond
                  to these foreclosure notices or take other actions.

                  If you do not qualify for HAMP, or if you fail to comply with the
                  terms of the Trial Period Plan, you will be sent a Non-Approval
                  Notice. In most cases, you will have [thirty] days to review the
                  reason for non-approval and contact us to discuss any concerns you
                  may have. During this [thirty]-day review period, we may continue
                  with the pending foreclosure action, but no foreclosure sale will be
                  conducted and you will not lose your home.

   (OLS Letters; see also Defs. 56.1 ¶¶ 50–53; Pl. 56.1 ¶¶ 50–53.) In Plaintiff’s opposition to

   Defendants’ motion for summary judgment and response to Defendants’ objections to the R&R,

   Plaintiff argues that a reasonable consumer could interpret the phrase “we will not initiate a new

   foreclosure action” as a promise not to file a new foreclosure action, thus whether or not the OLS

   Letters were materially misleading is an issue of fact. (Pl. Opp’n 16; Pl. Resp. 5.)

                              1. The OLS Letters’ reference to initiating a new foreclosure
                                 action is not materially misleading12

           Standing alone, a reasonable consumer could interpret the phrase “we will not initiate a

   new foreclosure action” as “a promise not to file a foreclosure action,” however, when read with

   the entire sentence and in the context of the entire letter, the Court finds that a reasonable



          12
               Although Plaintiff appears to have abandoned this argument, even assuming Plaintiff
   understood initiating a “foreclosure action” as a separate act from the “foreclosure process,”
   Plaintiff acknowledges that Defendants “foreclosure process manual demonstrates that the filing
   of a new ‘foreclosure action’ and ‘referral to foreclosure’ are only two of the numerous steps in
   the foreclosure process.” (Pl. Opp’n 17.) When reading the letter in its entirety, the letter makes
   clear that if a borrower’s loan “has been previously referred to foreclosure,” Defendants “will
   continue the foreclosure process.” (Defs. 56.1 ¶¶ 50–53; Pl. 56.1 ¶¶ 50–53.) Thus, taking into
   account the fact that Defendants’ foreclosure process manual indicates that a ‘foreclosure action’
   is part of the foreclosure process, a reasonable consumer would not expect the foreclosure
   process to include all steps of the foreclosure process, with the exception of the filing of a
   foreclosure action. This is further supported by language in the OLS Letters which suggests that
   borrowers with referred loans would only be protected from a foreclosure sale.


                                                     15
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 16 of 19 PageID #: 7211



   consumer would not interpret it as such. See Delgado v. Ocwen Loan Servicing, LLC, No. 13-

   CV-4427, 2014 WL 4773991, at *8 (E.D.N.Y. Sept. 24, 2014) (noting that to determine if a

   practice is misleading or deceptive, a court must “view each allegedly misleading statement in

   light of its context . . . as a whole” (citation and internal quotations omitted)); see also Avola v.

   Louisiana–Pac. Corp., 991 F. Supp. 2d 381, 393 (E.D.N.Y. 2013) (noting that courts “consider

   the advertisement in its entirety” — “the entire mosaic should be viewed rather than each tile

   separately”).

           As Defendants assert in their objections, the plain language of this sentence provides that

   Defendants “will not initiate a new foreclosure action,” as long as Plaintiff submits “all required

   documents” and meets “the eligibility requirements.” (Defs. Obj. 8.) The latter part of the

   sentence, which states “so long as we have received all required documents and you have met the

   eligibility requirements,” modifies the portion of the sentence Plaintiff alleges is misleading.

   When read in its entirety, the sentence makes clear that Defendants will not initiate a new

   foreclosure action as long as Plaintiff complies with the terms specified.

          The sentence stating that Defendants “will not move ahead with the foreclosure sale on

   an active foreclosure so long as we have received all required documents and you have met the

   eligibility requirements,” (Defs. 56.1 ¶ 50; Pl. 56.1 ¶ 50), is immediately followed by a section

   explaining to the reader that “[i]f [their] loan has been previously referred to foreclosure, we

   will continue the foreclosure process while we evaluate your loan for HAMP.” (Defs. 56.1 ¶ 51;

   Pl. 56.1 ¶ 51.) By including this section immediately following mention of “an active

   foreclosure,” the OLS Letters make clear that those who have had their loan referred have an

   “active foreclosure” on their loan and Defendants will continue the foreclosure process on their

   referred loan, but will not execute a foreclosure sale. Read in its entirety, a reasonable consumer



                                                     16
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 17 of 19 PageID #: 7212



   would understand that the OLS Letters distinguish between those with active foreclosures, which

   includes referred loans, and those who have not had a foreclosure action initiated against them.13

                                  2. The OLS Letters’ reference to individuals referred to
                                     foreclosure is not materially misleading

            Plaintiff also argues that Defendant’s letters “did not explain to borrowers what it means

   to be ‘referred to foreclosure.’” (Pl. Resp. 5.) The Court finds this argument unavailing. The

   reference to borrowers who have been “referred to foreclosure” identifies a subset of individuals

   who have defaulted on their loans and Defendants have begun the foreclosure process as to the

   loan in question by referring the loan to an attorney. This is supported by the Referral Letter that

   OLS issued to Plaintiff.

           Both parties concede that Plaintiff had previously received the Referral Letter from the

   Law Office of DeRose and Surico indicating that Plaintiff’s loan had been referred for



          13
               In Defendants’ memorandum in support of their motion for summary judgment,
   Defendants also argue that “the alleged treatment of Plaintiff’s loan is also consistent with
   authority addressing . . . ‘dual tracking.’” (Defs. Mem. 21.) In support, Defendants state that the
   Consumer Financial Protection Bureau (“CFPB”) “instructs that where the borrower submits ‘a
   complete loan modification’ after the ‘service has made the first notice or filing required by
   applicable law,’ the service is only restricted from ‘mov[ing] for foreclosure judgment or order
   of sale, or conduct[ing] a foreclosure sale.’” (Def. Mem. 22 (quoting 12 C.F.R. § 1024.41 (g)).)
            Section 349(d) of the GBL provides a complete defense where a defendant’s act or
   practice “complies with the rules and regulations of, and the statutes administered by, the
   [F]ederal [T]rade [C]omission or any official department, division, commission or agency of the
   United States.” See N.Y. Gen. Bus. Law § 349(d). However, as Plaintiff argues in her
   opposition, this regulation was not in effect until 2012, and therefore, does not provide
   “exculpation for [Defendants’] actions at the time.” (Pl. Opp’n 20.) Nevertheless, although the
   CFPB’s guidance became effective January 10, 2014, and the OLS Letters were issued in 2012,
   the Court finds the CFPB’s instruction to be persuasive. The authority Defendants cite to
   provides an explanation as to permissible “dual tracking,” which is consistent with the process
   outlined in the OLS Letters and Defendants’ conduct in this case. The CFPB’s instruction
   further supports that a reasonable consumer, in this case a borrower, should understand that if a
   servicer has begun the foreclosure process and put a borrower on notice, a servicer is only
   restricted from moving for a foreclosure sale where the borrower submits a complete loan
   modification. The CFPB’s guidance also supports Defendants’ argument that their conduct was
   not deceptive.
                                                   17
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 18 of 19 PageID #: 7213



   foreclosure. (Defs. 56.1 ¶ 44; Pl. 56.1 ¶ 44.) Having received the Referral Letter, a reasonable

   consumer acting under these circumstances would understand that the OLS Letters are expressly

   referring to Plaintiff when referring to borrowers who have been “referred to foreclosure” as

   Plaintiff’s loan had “been previously referred to foreclosure.” (OLS Letters.) In addition, the

   Referral Letter and OLS Letters explain that loans that have been referred to foreclosure connote

   a subset of loans where the foreclosure process has begun, but no foreclosure sale had been

   executed. (OLS Letters.)

                                  3. Whether Plaintiff submitted a completed loan
                                     modification form is not dispositive

          Plaintiff suggests that summary judgment must also be denied because there is a factual

   dispute as to whether she submitted a completed loan modification form to Defendants. As

   discussed supra, Plaintiff’s loan was referred to foreclosure, thus as Defendants state in the OLS

   Letters, Defendants would continue the foreclosure process as to her loan, but would not conduct

   a foreclosure sale so long they received all required documents and Plaintiff met the eligibility

   requirements. Although the parties dispute whether Plaintiff submitted a completed form, the

   Court finds that this issue is not dispositive. According to the language used in the OLS Letters,

   Defendants promised that provided Plaintiff submitted the appropriate documents and met the

   eligibility requirements it would (1) not initiate a new foreclosure action; and (2) not commence

   a foreclosure sale on an active foreclosure. (OLS Letters; Def. 56.1 ¶ 50; Pl. 56.1 ¶ 50.) Further,

   the OLS Letters make clear that Defendants would not proceed with a foreclosure sale, but might

   proceed with the foreclosure process for those borrowers whose loans had been referred. (OLS

   Letters; Def. 56.1 ¶ 51; Pl. 56.1 ¶ 51.) Because Plaintiff received the Referral Letter dated

   December 5, 2011 which indicated that her loan had been referred to foreclosure, and Defendants

   did not proceed with a foreclosure sale, whether or not Plaintiff’s application was complete has

                                                   18
Case 2:13-cv-05410-MKB-RER Document 160 Filed 08/22/19 Page 19 of 19 PageID #: 7214



   no bearing on this issue.

          Because Plaintiff has not shown that the OLS Letters are materially misleading, the Court

   grants Defendants’ motion for summary judgment as to this claim.14

      III. Conclusion

          For the foregoing reasons, the Court grants Defendants’ motion for summary judgment

   and dismisses Plaintiff’s claims. The Clerk of Court is directed to close this case.

   Dated: August 22, 2019
          Brooklyn, New York

                                                         SO ORDERED:


                                                              s/ MKB
                                                         MARGO K. BRODIE
                                                         United States District Judge




          14
               Because the Court grants Defendants’ motion for summary judgment as to Plaintiff’s
   section 349 dual tracking claim, the Court does not reach Plaintiff’s motion for class
   certification. See Richards v. Direct Energy Servs., LLC, 915 F.3d 88, 106 (2d Cir. 2019)
   (affirming the district court’s dismissal of the plaintiff’s motion for certification as moot where
   the district court granted summary judgment on all of plaintiff’s claims); see also Boykin v. 1
   Prospect Park ALF, LLC, 993 F. Supp. 2d 264, 283 (E.D.N.Y. 2014)
   (“Because summary judgment is granted on each of the named plaintiffs’ claims, it is
   unnecessary to reach plaintiffs’ motion for class certification.”).


                                                    19
